Citation Nr: 1818711	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to May 2008, with subsequent Reserve service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the claim on appeal.

The Veteran testified before the undersigned Veterans Law Judge during a January 2018 hearing.  A transcript of that hearing is in the record before the Board.


FINDING OF FACT

The evidence shows that the Veteran's sleep apnea is related to active duty.


CONCLUSION OF LAW

Sleep apnea was incurred during active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for sleep apnea.

On his February 2013 notice of disagreement, the Veteran asserted that he never had any problems with sleep before 2004.  During his hearing, he testified that during active duty he did not know about sleep apnea so he did not recognize it or make complaints about it.  The Veteran stated that his ex-wife and his lieutenant noticed his sleep-related breathing problems during active duty, and his current wife noticed his breathing problems during and after active duty.  The Veteran stated that during active duty he was very tired during the day and drank a lot of Monster drinks to stay awake.  

October 2011 VA correspondence to the Veteran informed him that the preliminary results of a VA sleep study conducted that month strongly suggested sleep apnea syndrome.  

In July 2014 correspondence, a U.S. Army 2nd Lieutenant stated that during pre-deployment training during the timeframe from 2004 to 2008, he noticed that the Veteran had difficulties sleeping and snored extremely loudly.  This happened repeatedly during the Veteran's entire career.  The 2nd Lieutenant stated that he was always concerned because the Veteran's breathing paused for a few seconds while sleeping.  

In a February 2018 statement, the Veteran's treating VA physician related that the Veteran had been his patient for several years and had an established diagnosis of obstructive sleep apnea.  Per the Veteran's report and a letter from a former officer, the Veteran had episodes of breath holding and snoring during his active duty and National Guard service.  Service treatment records brought by the Veteran reflect that he was frequently seen in health treatment facilities for sore throat, sinusitis and lymphadenitis.  The physician commented that if a patient was sleeping with his mouth open, this frequently was observed in sleep apnea patients and such complaints were strong indicators of a sleep disordered breathing.  

The VA physician related that the Veteran recalled morning fatigue, headaches and disordered sleep.  He asserted excessive daytime sleepiness prior to getting a CPAP.  These were corrected with a CPAP.  

The VA physician stated that without resorting to an in-depth review of the Veteran's service treatment records he could state that it was more likely than not (greater than 50 percent) that the Veteran's obstructive sleep apnea was a condition with origin during military service.  

The Board finds that the February 2018 VA medical opinion constitutes probative evidence that it is at least as likely as not that the Veteran incurred sleep apnea during active duty.  The VA physician explained his opinion with references to the Veteran's active duty and post-service medical history and post-service examination results, which he analyzed with medical principles and his own expertise.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board finds it significant that there is no medical evidence to the contrary of the February 2018 VA medical opinion.  

In light of the foregoing, the Board finds that service connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


